Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  152798(42)                                                                                               Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 152798
                                                                   COA: 322151
                                                                   Oakland CC: 2012-242851-FH
  ANTHONY GESTAIL TUCKER,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to dismiss is considered, and it is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2018
         a0620
                                                                              Clerk